Rollins, Surr.
First—The taxes and expenses of
■administration up to and including this accounting are chargeable to the corpus of the estate.
Second—If the testator’s widow wishes to have possession of the residuary estate, it should be turned over to *45her upon her giving security to protect the remaindermen (Tyson v. Blake, 22 N. Y., 558 ; Matter of Fernbacher, 17 Abb. N. C., 339; Livingston v. Murray, 68 N. Y., 485) otherwise possession should be retained by the executor. In the latter event he will hold it in accordance with the doctrine of Spear v. Tinkham, 2 Barb. Ch., 211; Clark v. Clark, 8 Paige, 152; Covenhoven v. Shuler, 2 Paige, 122, 132.